DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on were filed on 8/28/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a conductive pattern by filling a conductive material in the via opening, thereby connecting adjacent source/drain epitaxial layers” (claims 1, 15) and “forming a conductive material in openings to connect adjacent source/drain regions” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states in lines 9-10, “forming a conductive pattern by filling a conductive material in the via opening, thereby connecting adjacent source/drain epitaxial layers.”  Claim 11 states in line 9, “forming a conductive material to connect adjacent source/drain regions.”  Claim 15 states in lines 10-11, “forming a first conductive pattern by filling a conductive material in the first via opening, thereby connecting adjacent source/drain epitaxial layers.”  Claim 16 states in lines 1-3, the second conductive pattern connects “adjacent source/drain epitaxial layers different from the adjacent source/drain epitaxial layers connected by the first conductive pattern.”
These similar features appears to be somewhat illustrated in Fig. 28B with conductive material 380 in a via opening and contacting a lower source/drain epitaxial layer 25.  However, conductive material 380 is not shown or described as connecting adjacent source/drain epitaxial layers.  Thus, it is unclear how the conductive material connects adjacent source/drain epitaxial layers.  
For the purposes of examination, the examiner interprets the following:
In claim 1, “forming a conductive pattern by filling a conductive material in the via opening, thereby connecting adjacent source/drain epitaxial layers” as - - forming a conductive pattern by filling a conductive material in the via opening, thereby connecting to the source/drain epitaxial layers - -;
In claim 11, “forming a conductive material to connect adjacent source/drain regions” as - - forming a conductive material to connect to the source/drain regions - -;
In claim 15, “forming a first conductive pattern by filling a conductive material in the first via opening, thereby connecting adjacent source/drain epitaxial layers” as - - forming a first conductive pattern by filling a conductive material in the first via opening, thereby connecting to the source/drain epitaxial layers - -;
In claim 16, “the second conductive pattern connects adjacent source/drain epitaxial layers different from the adjacent source/drain epitaxial layers connected by the first conductive pattern” as - - the second conductive pattern contacts a source/drain epitaxial layer different from that contacted by the first conductive pattern - -.
However, appropriate correction and/or clarification is requested.  Claims 2-10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based the dependencies on claim 1.  Claims 12-14 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based the dependencies on claim 11.  Claims 16-21 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based the dependencies on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10-11, 15-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2014/0103450 A1; “Cheng”) in view of Lin et al. (U.S. 8,822,137 B2; “Lin”).
Regarding claim 2, Cheng discloses a method comprising:
Forming source/drain epitaxial layers (54S, 54D, Fig. 12B) ([0075]);
Forming a conductive pattern (84S, 82D, Fig. 13B) by filling a conductive material in the via opening, thereby connecting to the source/drain epitaxial layers (54S, 54D, Fig. 13B) and forming source/drain contacts ([0078]).
Yet, Cheng does not disclose a method of forming the conductive pattern using a first layer, dummy pattern, and second layer.
However, Lin discloses forming a conductive pattern by:
Forming a first layer (104, 106, Fig. 1A) over an underlying layer (102, Fig. 1A);
Forming a dummy pattern (110, Fig. 1C) over the first layer;
Forming a second layer (112, Fig. 1D) over the first layer and around the dummy pattern;
Removing the dummy pattern, thereby forming a first opening in the second layer (Fig. 2F);
Forming a via opening in the first layer by etching the first layer through the first opening (Fig. 2G); and,
Forming a conductive pattern (120, Fig. 2H) by filling a conductive material in the via opening (Fig. 2H).
This has the advantage of more precisely patterning source/drain contacts.  Therefore, it would have been obvious to one having skill in the art at the time the invention was effectively filed to modify the invention of Cheng with forming the conductive pattern by the method of Lin so as to more precisely pattern the source/drain contacts.
Regarding claim 4, Lin discloses the first layer (104, 106, Fig. 1A) includes a lower layer (104, Fig. 1A) and an upper layer (106, Fig. 1A) made of different material than the lower layer (col 5, lines 58-66; col 7, lines 9-38).
Regarding claim 8, Lin discloses the second layer (112, Fig. 1D) includes one or more layers of silicon oxide, silicon nitride, or silicon carbide (col 9, lines 11-15).
Regarding claim 10, Lin discloses the second layer (112, Fig. 1E) is formed such that a top of the dummy pattern (110, Fig. 1E) is exposed (Fig. 1D-1E).
Regarding claim 11, Cheng discloses a method comprising:
Forming source/drain regions (54S, 54D, Fig. 12B) ([0075]);
Forming one or more insulating layers (80, Fig. 13B) over the source/drain regions ([0078]);
Patterning the one or more insulating layers to form openings ([0078]);
Forming a conductive material (84S, 82D, Fig. 13B) in openings to connect to connecting to the source/drain regions (54S, 54D, Fig. 13B) and forming source/drain contacts ([0078]).
Yet, Cheng does not disclose a method of patterning the one or more insulating layers to form openings comprises using a first pattern and a second pattern.
However, Lin discloses patterning one or more insulating layers to form openings by:
Forming a dummy pattern (110, Fig. 1C) over a layer to be patterned;
Forming a second pattern (112, Fig. 1D-E) over the layer to be patterned and having a reverse tone of the first pattern (Fig. 1D-1E, 2F);
Patterning the layer to be etched using the second pattern (112, Fig. 2G) as an etching mask.
This has the advantage of more precisely patterning source/drain contacts.  Therefore, it would have been obvious to one having skill in the art at the time the invention was effectively filed to modify the invention of Cheng with patterning the one or more insulating layers by the method of Lin so as to more precisely pattern the source/drain contacts.
Regarding claim 15, Cheng discloses a method comprising:
Forming source/drain epitaxial layers (54S, 54D, Fig. 12B) ([0075]);
Forming a first conductive pattern (84S, Fig. 13B) by filling a conductive material in a first via opening and forming a second conductive pattern (82D, Fig. 13B) by filling a conductive material in the second via opening, thereby connecting to the source/drain epitaxial layers (54S, 54D, Fig. 13B) and forming source/drain contacts ([0078]).
Yet, Cheng does not disclose a method of forming the first conductive pattern and second conductive pattern comprises using a first layer, dummy pattern, and second layer.
However, Lin discloses forming a first conductive pattern and second conductive pattern by:
Forming a first layer (104, 106, Fig. 1A) over an underlying layer (102, Fig. 1A);
Forming a first dummy pattern (110, Fig. 1C) and second dummy pattern (110, Fig. 1C) over the first layer;
Forming a second layer (112, Fig. 1D) over the first layer and around the first and second dummy patterns;
Removing the first dummy pattern and second dummy pattern, thereby forming a first opening and a second opening in the second layer (Fig. 2F);
Forming a first via opening in the first layer and a second via opening by etching the first layer through the first opening and second opening, respectively (Fig. 2G); and,
Forming a first conductive pattern (120, Fig. 2H) by filling a conductive material in the first via opening and a second conductive pattern (120, Fig. 2H) in the second via pattern (Fig. 2H).
This has the advantage of more precisely patterning source/drain contacts.  Therefore, it would have been obvious to one having skill in the art at the time the invention was effectively filed to modify the invention of Cheng with forming the first conductive pattern and second conductive pattern by the method of Lin so as to more precisely pattern the source/drain contacts.
Regarding claim 16, Cheng discloses the second conductive pattern (120, Fig. 2H) contacts a source/drain epitaxial layer (82D, Fig. 13B) different from a source/drain epitaxial layer (82S, Fig. 13B) contacted by the first conductive pattern (120, Fig. 2H).
Regarding claim 18, Cheng discloses the second conductive pattern (82D, Fig. 13B) is connected to only one of the source/drain epitaxial layers (54D, Fig. 13B).
Regarding claim 21, Lin discloses the second layer (112, Fig. 1D) includes one or more layers of silicon oxide, silicon nitride, or silicon carbide (col 9, lines 11-15).

Claims 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2014/0103450 A1; “Cheng”) as modified by Lin et al. (U.S. 8,822,137 B2; “Lin”) as applied to claims 1, 11, and 15 above, and further in view of Zhu et al. (U.S. 2007/0215960 A1; “Zhu”).
Regarding claim 3, Cheng and Lin disclose the dummy pattern comprises a resist material (Lin: col 7, lines 50-53) but do not disclose it comprises polysilicon.  Zhu discloses a dummy pattern comprising polysilicon (Fig._2d – Fig._2g).  Because both Cheng as modified by Lin and Zhu teach methods of using sacrificial materials in patterning processes, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the dummy patterns of polysilicon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 12, Cheng and Lin disclose the first pattern comprises a resist material (Lin: col 7, lines 50-53) but do not disclose it comprises polysilicon.  Zhu discloses a first pattern comprising polysilicon (Fig._2d – Fig._2g).  Because both Cheng as modified by Lin and Zhu teach methods of using sacrificial materials in patterning processes, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the first patterns of polysilicon.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 20, Cheng and Lin disclose the first and second dummy patterns comprises a resist material (Lin: col 7, lines 50-53) but do not disclose it comprises polysilicon.  Zhu discloses a dummy pattern comprising polysilicon (Fig._2d – Fig._2g).  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2014/0103450 A1; “Cheng”) as modified by Lin et al. (U.S. 8,822,137 B2; “Lin”) as applied to claim 11 above, and further in view of Liu et al. (U.S. 2015/0243751 A1; “Liu”).
Regarding claim 14, Cheng and Lin disclose forming at least one insulating layer (Cheng: 80, Fig. 13B; [0078]) but do not disclose forming more than one insulating layer.  However, Liu discloses forming a first insulating material (226, Fig. 2C), a second insulating material (236, Fig. 2G) comprising a different material than the first insulating material ([0034]).  This has the advantage of tuning the overall dielectric constant of the interlayer.  Therefore, it would have been obvious to one having skill in the art at the time the invention was effectively filed to modify the invention of Cheng and Lin with the insulating layer comprising a first insulating material and a second insulating material, as taught by Liu, so as to have the ability to tune or modify the overall dielectric constant of the interlayer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 11 of U.S. Patent No. 10,763266 (‘266 patent) in view of Cheng et al. (U.S. 2014/0103450 A1; “Cheng”). 
Claim 2 of the instant application generally corresponds to claims 1, 8, and 11 of the ‘266 patent.  Yet, claims 1, 8, and 11 of the ‘266 patent do not disclose forming epitaxial source/drain layers.  However, Cheng discloses forming epitaxial source/drain layers (54S, 54D, Fig. 12B) ([0075]).  This has the advantage of forming source/drain regions for a finfet device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claims 1, 8, and 11 of the ‘266 patent with forming epitaxial source/drain layers, as taught by Cheng, so as to form a finfet device.
Claim 3 of the instant application corresponds with claims 1, 8, and 11 of the ‘266 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                             5/5/2021